                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                     AUSTIN DIVISION

JACOB EARL MURPHY #01805040                          §
                                                     §
V.                                                   §           A-19-CA-667-LY
                                                     §
GREG ABBOTT, et al.                                  §

                             REPORT AND RECOMMENDATION
                          OF UNITED STATES MAGISTRATE JUDGE

TO:    THE HONORABLE LEE YEAKEL
       UNITED STATES DISTRICT JUDGE

       The undersigned submits this Report and Recommendation to the District Court pursuant to

28 U.S.C. §636(b) and Rule 1(f) of Appendix C of the Local Rules. Before the Court is Plaintiff’s

original complaint. Plaintiff is proceeding pro se, and in forma pauperis.

                                     STATEMENT OF THE CASE

       At the time he filed his complaint pursuant to 42 U.S.C. § 1983, Plaintiff was confined in the

Telford Unit of the Texas Department of Criminal Justice - Correctional Institutions Division.

Plaintiff sues Governor Greg Abbott, Chairman of the Texas Board of Criminal Justice Dale

Wainwright, Executive Director of the Texas Department of Criminal Justice Brian Collier, and

Director of the Texas Department of Criminal Justice - Pardons and Paroles Division Pamela

Thielke. Plaintiff alleges the defendants “allowed [him] to persist injuriously under liberty restraint

after claim of right demand when notified.” Plaintiff indicates he has mailed to the defendants

notices for liberty to be granted, contract obligation notices, letters of favor for presentation, and

warrant affidavit notices. Plaintiff seeks $31,300,000,000 in damages and the “unrestrained free

body and liberty rights of [himself], and John Alfred Grimes.”1


       1
           Plaintiff has no standing to request the release of Grimes, who is not a party to this action.
                                 DISCUSSION AND ANALYSIS

       A.      Standard Under 28 U.S.C. § 1915(e)

       An in forma pauperis proceeding may be dismissed sua sponte under 28 U.S.C. § 1915(e)

if the court determines the complaint is frivolous, malicious, fails to state a claim upon which relief

may be granted or seeks monetary relief against a defendant who is immune from suit. A dismissal

for frivolousness or maliciousness may occur at any time, before or after service of process and

before or after the defendant’s answer. Green v. McKaskle, 788 F.2d 1116, 1119 (5th Cir. 1986).

       When reviewing a plaintiff’s complaint, the court must construe plaintiff’s allegations as

liberally as possible. Haines v. Kerner, 404 U.S. 519 (1972). However, the petitioner’s pro se status

does not offer him “an impenetrable shield, for one acting pro se has no license to harass others, clog

the judicial machinery with meritless litigation and abuse already overloaded court dockets.”

Farguson v. MBank Houston, N.A., 808 F.2d 358, 359 (5th Cir. 1986).

       B.      Eleventh Amendment Immunity

       Being sued in their official capacities for monetary damages, Defendants are immune from

suit under the Eleventh Amendment because such an action is the same as a suit against the

sovereign.    Pennhurst State School Hosp. v. Halderman, 465 U.S. 89 (1984). The Eleventh

Amendment generally divests federal courts of jurisdiction to entertain suits directed against states.

Port Auth. Trans-Hudson v. Feeney, 495 U.S. 299, 304 (1990). The Eleventh Amendment may not

be evaded by suing state agencies or state employees in their official capacity because such an

indirect pleading remains in essence a claim upon the state treasury. Green v. State Bar of Texas,

27 F.3d 1083,1087 (5th Cir. 1994).




                                                  2
        C.      Heck v. Humphrey

        Insofar as Plaintiff is seeking monetary damages against Defendants in their individual

capacities for his alleged illegal confinement, Plaintiff’s claims must be dismissed pursuant to Heck

v. Humphrey, 512 U.S. 477, 486-87 (1994) and the Fifth Circuit’s application of Heck to state

prisoner § 1983 lawsuits in Boyd v. Biggers, 31 F.3d 279 (5th Cir. 1994). In Heck, the Supreme

Court held:

        [I]n order to recover damages for allegedly unconstitutional conviction or
        imprisonment, or for other harm caused by actions whose unlawfulness would render
        a conviction or sentence invalid, a § 1983 plaintiff must prove that the conviction or
        sentence has been reversed on direct appeal, expunged by executive order, declared
        invalid by a state tribunal authorized to make such determination, or called into
        question by a federal court’s issuance of a writ of habeas corpus.

In this case Plaintiff does not allege that his conviction has been reversed, expunged, invalidated,

or called into question by a federal court’s issuance of writ of habeas corpus. Accordingly,

Plaintiff’s claims for monetary damages regarding his alleged illegal confinement are currently

barred by Heck. Plaintiff should be allowed to refile only upon a showing that his conviction “has

been reversed on direct appeal, expunged by executive order, declared invalid by a state tribunal

authorized to make such determination, or called into question by a federal court’s issuance of a writ

of habeas corpus.” Heck, 512 U.S. at 486-87.

        D.      Habeas Claims

        To the extent Plaintiff seeks his immediate release, he must seek such relief in an application

for habeas corpus relief after he has exhausted his state court remedies. The exclusive remedy for

a prisoner who challenges the fact or duration of his confinement and seeks immediate or speedier

release is habeas corpus relief. Preiser v. Rodriguez, 411 U.S. 475, 488-490 (1973). The Court

should decline to construe this action as a request for habeas corpus relief. If Plaintiff did not intend

                                                   3
for this action to be an application for habeas corpus relief pursuant to 28 U.S.C. § 2254, any

subsequently filed applications could be subject to the restrictions on “second or successive”

motions. See e.g. Castro v. United States, 540 U.S. 375 (2003). Additionally, Plaintiff makes no

allegations suggesting he has exhausted his state court remedies.

                                      RECOMMENDATION

       It is therefore recommended that Plaintiff’s complaint be dismissed as frivolous pursuant to

28 U.S.C. § 1915(e). Specifically, Plaintiff’s claims seeking monetary relief brought against the

defendants in their official capacities should be dismissed without prejudice for want of jurisdiction,

Plaintiff’s claims seeking monetary relief brought against the defendants in their individual

capacities should be dismissed without prejudice to refile once the conditions of Heck are met, and

Plaintiff’s claims seeking his immediate release should be dismissed without prejudice to filing an

application for habeas corpus relief after he has exhausted his state court remedies.

       It is further recommended that the Court include within its judgment a provision expressly

and specifically warning Plaintiff that filing or pursuing any further frivolous lawsuits may result

in (a) the imposition of court costs pursuant to Section 1915(f); (b) the imposition of significant

monetary sanctions pursuant to Fed. R. Civ. P. 11; (c) the imposition of an order barring Plaintiff

from filing any lawsuits in this Court without first obtaining the permission from a District Judge

of this Court or a Circuit Judge of the Fifth Circuit; or (d) the imposition of an order imposing some

combination of these sanctions.

       It is further recommended that Plaintiff should be warned that for causes of action which

accrue after June 8, 1995, the Texas Department of Criminal Justice, upon receipt of a final order

of a state or federal court that dismisses as frivolous or malicious a lawsuit brought by an inmate


                                                  4
while the inmate was in the custody of the Department or confined in county jail awaiting transfer

to the Department following conviction of a felony or revocation of community supervision, parole,

or mandatory supervision, is authorized to forfeit (1) 60 days of an inmate’s accrued good conduct

time, if the Department has previously received one final order; (2) 120 days of an inmate’s accrued

good conduct time, if the Department has previously received two final orders; or (3) 180 days of

an inmate’s accrued good conduct time, if the Department has previously received three or more

final orders. See, TEX. GOV’T CODE ANN. § 498.0045 (Vernon 1998).

       It is further recommended that Plaintiff be warned that if Plaintiff files more than three

actions or appeals while he is a prisoner which are dismissed as frivolous or malicious or for failure

to state a claim on which relief may be granted, then he will be prohibited from bringing any other

actions in forma pauperis unless he is in imminent danger of serious physical injury. See 28 U.S.C.

§ 1915(g).

       In the event this Report and Recommendation is accepted, adopted or approved, it is

recommended that the Court direct the Clerk to e-mail a copy of its order and judgment to the TDCJ

- Office of the General Counsel and the keeper of the three-strikes list.

                                           OBJECTIONS

       Within 14 days after receipt of the magistrate judge’s report, any party may serve and file

written objections to the findings and recommendations of the magistrate judge. 28 U.S.C. § 636

(b)(1)(C). Failure to file written objections to the proposed findings and recommendations contained

within this report within 14 days after service shall bar an aggrieved party from de novo review by

the district court of the proposed findings and recommendations and from appellate review of factual

findings accepted or adopted by the district court except on grounds of plain error or manifest


                                                  5
injustice. Douglass v. United Servs. Auto. Assoc., 79 F.3d 1415 (5th Cir. 1996)(en banc); Thomas

v. Arn, 474 U.S. 140, 148 (1985); Rodriguez v. Bowen, 857 F.2d 275, 276-277 (5th Cir. 1988).

       SIGNED this 8th day of July, 2019.


                                            _____________________________________
                                            ANDREW W. AUSTIN
                                            UNITED STATES MAGISTRATE JUDGE




                                               6
